United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                            August 5, 2013

                                                 Before 

                                MICHAEL S. KANNE, Circuit Judge

                                ANN CLAIRE WILLIAMS,  Circuit Judge

                                JON E. DeGUILIO, District Judge*

Nos. 11‐1501 and 11‐1523

NORMAN W. BERNSTEIN, et al.,                                     Appeals from the United States
        Plaintiffs‐Appellants/Cross Appellees,                   District Court for the Southern
                                                                 District of Indiana,
                v.                                               Indianapolis Division.

PATRICIA A. BANKERT, et al.,                                     No. 1:08‐cv‐00427
            Defendants‐Appellees,   
                                                                 Richard L. Young,
                AND                                              Chief Judge.

AUTO OWNERS MUTUAL INSURANCE COMPANY,
        Defendant‐Appellee/Cross‐Appellant.

                                                ORDER

      The slip opinion of July 31, 2013, is amended as follows:  The language in
footnote 1 is stricken.  The following language is substituted in its place:

       1.  On consideration of the petition for rehearing en banc, no judge in active
service has requested a vote on the petition.  It is, therefore, ORDERED that rehearing
en banc is DENIED.   Judges Flaum, Tinder, and Hamilton did not participate in the
consideration of this case.  

*The Honorable Jon E. DeGuilio, Judge of the United States District Court for the Northern District of
Indiana, sitting by designation.